Title: To George Washington from William Heath, 27 November 1780
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Head Quarters West Point Novr 27th 80
                        
                        I am honored with yours of the 26th, have ordered the New Jersey Line to hold itself in readiness to move on
                            the shortest notice—The New York Line to move over to the East side of Hudsons river; & hutt adjoining the New
                            Hampshire Line, except the strongest regiment, which is to hutt near Robinsons Mills; for the purpose mentioned. Colonel
                            Hazens Regiment is ordered to Fish Kill. In a former letter your Excellency was pleased to mention your intention, that
                            the Rhode Island regiment should hutt with the New Hampshire Line; if that is still your pleasure would it not be well to
                            put them in the barracks at the Continental Village, which may be repaired and the Cantonment at that place may be
                            advantageous on several accounts.
                        The Forragers are just returning have not yet crossed the river. They have brought off as much Corn &
                            hay as the waggons could remove. I have not had a return of the Cattle brought off but believe the number is not large.
                            The Inhabitants of the Country below are represented to be in a most wretched condition. I have the honor to be with the
                            greatest respect Your Excellencys Most Obedient Servant
                        
                            W. Heath
                        
                        
                            P.S. The papers from Colonel Allen I received yesterday; he has forwarded them in consequence of an
                                application from me, the last summer, in Obedience to your Excellencys instructions to me before the arrival of the
                                Fleet and Army of our Illustrious Ally. I am at this moment honored with yours of this date shall conduct
                            accordingly.
                        
                        
                            W.H.
                        
                    